ACCEPTED
                                                                                     12-15-00004-CV
                                                                        TWELFTH COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                                 5/1/2015 4:15:55 PM
                                                                                       CATHY LUSK
                                                                                              CLERK

                          Case No. 12-15-00004-CV

                                   IN THE                            FILED IN
                                                              12th COURT OF APPEALS
                                                                   TYLER, TEXAS
                    TWELFTH COURT OF APPEALS                   5/1/2015 4:15:55 PM
                                                                   CATHY S. LUSK
                                                                       Clerk
                              TYLER, TEXAS
__________________________________________________________________
  RON SEALE, Individually and as the Representative of the Estate of CLARA
                            LAVINIA SEALE

                                                 Appellant,

                                     V.

              HORACE TRUETT SEALE and wife, NAN SEALE

                                        Appellees.
__________________________________________________________________

                  APPEALED FROM CAUSE NO. CV04637

            In the County Court at Law of Van Zandt County, Texas
______________________________________________________________________________

                   APPELLANT’S APPELLATE BRIEF
_____________________________________________________________________________
                                                         Respectfully submitted,

                                                                  Richard L. Ray
                                                          State Bar No.16606300
                                          Ray & Thatcher, Attorneys at Law, P.C.
                                               300 South Trade Days Boulevard
                                                            Canton, Texas 75103
                                                                  (903) 567-2051
                                                              Fax (903) 567-6998
                                               Email: rlray@rayandthatcher.com
                                              ATTORNEYS FOR APPELLANT
                  IDENTITY OF PARTIES AND COUNSEL
      The following list of parties and counsel is provided so the members of the

court may determine whether they are disqualified to serve or should recuse

themselves from participating in the decision of the case:

      1.     Appellant:
             Ron Seale
             17296 FM 17
             Canton, Texas 75103

      2.     Counsel for Appellant:
             Richard L. Ray
             Victoria Ray Thatcher
             Ray & Thatcher, Attorneys at Law, P.C.
             300 S. Trade Days Blvd.
             Canton, Texas 75103
             903-567-2051
             903-567-6998 – fax
             rlray@rayandthatcher.com

      3.     Appellees:
             Horace Truett Seale and wife, Nan Seale
             c/o Martin Walker, P.C.
             The Arcadia Theater
             121 N. Spring Avenue
             Tyler, Texas 75702

      4.     Counsel for Appellees:
             John (Jack) F. Walker, II
             Martin Walker, P.C.
             The Arcadia Theater
             121 N. Spring Avenue
             Tyler, Texas 75702
             903-526-1600
             903-595-0796 – fax
             jwalker@martinwalkerlaw.com
                                          i
                                          TABLE OF CONTENTS

CASES                                                                                                              PAGE
Identity of Parties and Counsel . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

Table of Contents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Index of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii, iv

Statement of the Nature of the Case . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1

Issues Presented . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Procedural History and Background Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1-3

Summary of the Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4

Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4-14

         A.        Jurisdiction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4-14

Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Statement Regarding Oral Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14

Prayer . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Certificate of Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Certificate of Compliance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .17

Appendix . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18-END




                                                              ii
                        INDEX OF AUTHORITIES

STATUTES                                                              PAGE
Civil Practice and Remedies Code, Section 37.001………………………….…….4

Civil Practice and Remedies Code, Section 37.004………………………..……..12

Tx. Gov’t. Code § 25.0003 ……………………………………………….4, 7, 9, 14

Tx. Gov’t Code § 25.2362………………………………………………… 6, 9, 14

Tx. Gov’t Code § 26.043……………………………………………… 6, 9, 12, 14

CASES                                                                 PAGE

Bennett v. Ross, 278 S.W. 314 (Tex. Civ. App. Amarillo 1925)………………….11

Carter v. Gray, 125 Tex. 219, 81 S.W.2d 647 (Comm’n App. 1935)………….....11

City of Dallas v. Albert (Sup. 2011) 354 S.W.3d 368…………………………….13

City of Dallas v. Brown (App. 5 Dist. 2012) 373 S.W.3d 204, rehearing
       overruled, review denied………………………………………………...…13

Galley v. Hedrick, 127 S.W.2d 978 (Tex. Civ. App. Amarillo 1939)…………….11

J.M. Huber Petroleum Co. v. Yake, 121 S.W.2d 670 (Tex. Civ. App.
      Amarillo 1938)…………………………………………………………..…11

In re Marriage of Skarda, 345 S.W. 3rd 665 (Tex. App. Amarillo, 2011)……11, 12

Kegans v. White, 131 S.W.2d 990 (Tex. Civ. App. Eastland 1939),
     writ refused……………………………………………………………..….11

Penney v. Woody, 147 S.W. 872 (Tex. Civ. App. Amarillo 1912……………...…11

Texas Dept. of Transp. v. Sefzik (Sup. 2011) 355 S.W.3d 618……………………13

                                     iii
Wilder v. Cox, 104 S.W.2d 897 (Tex. Civ. App. Austin 1937), writ dismissed…..11

OTHER SOURCES                                                           PAGE

Volume 16, Texas Jurisprudence 3rd Section 94 …………………………………10

Vernon’s Ann. Texas Const. Art. 5 §§ 1, 21.009(2), 25.003(a), (c)(1),
     25.1541(a)(3), 25.15242, 26.043…………………………………………..13




                                      iv
                            BRIEF OF APPELLANT

TO THE HONORABLE COURT OF APPEALS:

              STATEMENT OF THE NATURE OF THE CASE

      This is an appeal from an “Order” (1CR74) which was in substance an Order

of Dismissal of the Plaintiffs’ cause of action, dated December 16, 2014. The

Defendants previously filed a Motion to Dismiss dated on October 10, 2014, for

lack of jurisdiction (1CR28).

      The Appellant subsequently filed a timely Notice of Appeal on January 12,

2015 (1CR76).

                                ISSUES PRESENTED

      The trial court erred in dismissing the Appellants’ cause of action against

Appellees.

                           STATEMENT OF FACTS

                                a. Procedural History

      The case at issue commenced with its filing on February 2, 2012, when the

Appellants, Ron Seale, Individually and as the representative of the Estate of Clara

Lavinia Seale, hereinafter referred to as “Ron Seale”, filed suit against the

Appellees, Horace Truett Seale, a brother, and his wife Nan Seale, hereinafter

referred to as “Truett Seale”, for declaratory judgment relief relative to a deed

which is attached to the Appellants’ Petition (1CR6, 11).


                                          1
      On or about February 24, 2012, “Truett Seale” filed his answer which he

amended on August 21, 2014, in which he did not allege a “lack of jurisdiction” on

the part of the County Court at Law (Van Zandt County).

      As indicated above, on October 10, 2014, “Truett Seale” filed a Motion to

Dismiss based essentially upon the “inability” of the County Court at Law to

determine a “title issue to real property”.

      This came as no surprise to “Ron Seale” since the Court, at a Summary

Judgment setting on September 26, 2014, suggested its lack of jurisdiction when it

stated:

             “THE COURT:         One concern I have, Mr. Ray, is I would need to

      review the County Courts at Law enabling statute, but I’m not sure that I

      have authority to rule on real property matters and disputes. Have you

      checked the enabling statute lately? I know I can handle stuff that is a whole

      line of cases with respect to landlord tenant type appeals from the JP courts

      and you kind of get into some situations there where it’s close when you’re

      dealing with issues of possession.

             I’m handling that, but I believe there’s some prohibition against

      handling land, real property type interest in Van Zandt County. I think that

      may be reserved to the district court. I don’t know if you can get around that




                                              2
      through a Dec action. That would be something that would need to be

      briefed.” (1RR10(12/26/14))

      Once again, in his Answer and Amended Answer, “Truett Seale” pled no

lack of jurisdiction.

      On December 16, 2014, an Order, untitled, dismissed “Ron Seale’s” cause of

action, after argument before the Court heard on November 20, 2014. A copy of

the argument is provided in the Reporter’s Record. (1RR4(11/20/14))

                               b. Factual Background

      On August 9, 1999, Angus Seale signed a warranty deed to “Truett Seale” and

wife Nan Seale to some 157.3 acres. (1CR11)

      The deed contained no description and, essentially, disinherited some four (4)

other siblings.

      More critical, Lavinia Seale, Angus Seale’s wife, did not sign the deed or

convey her community interest to “Truett Seale” by any known instrument.

      As a result, on February 2, 2012, “Ron Seale” as representative of the Lavinia

Seale estate, his mother, filed suit seeking declaratory relief to determine the validity

of the deed to “Truett Seale” and also the proportionate ownership purchased.

      No issue of title or recovery was raised in his petition. (1CR6)




                                           3
                         SUMMARY OF THE ARGUMENT

      The order of the lower court should be reversed because the Van Zandt

County Court at Law does have jurisdiction to construe instruments under the

Declaratory Judgment Act (Civil Practice and Remedies Code 37.001 et seq).

                                    ARGUMENT

A.    Jurisdiction.

      The only issue is the jurisdiction of the Van Zandt County Court at Law; and

the issue is, “Does the Court have jurisdiction of a declaratory judgment action

which seeks an interpretation of a deed?”

      There are three (3) statutes that are relevant and key to this determination.

      Section 25.0003 of the Government Code states as follows:

            (a)       A statutory county court has jurisdiction over all causes and

      proceedings, civil and criminal, original and appellate, prescribed by law for

      county courts.

            (b)       A statutory county court does not have jurisdiction over causes

      and proceedings concerning roads, bridges, and public highways and the

      general administration of county business that is within the jurisdiction of

      the commissioners court of each county.




                                            4
      (c)       In addition to other jurisdiction provided by law, a statutory

county court exercising civil jurisdiction concurrent with the constitutional

jurisdiction of the county court has concurrent jurisdiction with the district

court in:

      (1) Civil cases in which the matter in controversy exceeds $500 but

            does not exceed $200,000, excluding interest, statutory or punitive

            damages and penalties, and attorney’s fees and costs, as alleged on

            the face of the petition; and

      (2) Appels of final rulings and decisions of the division of workers’

            compensation of the Texas Department of Insurance regarding

            workers’ compensation claims, regardless of the amount in

            controversy.

      (d)       Except as provided by Subsection (e), a statutory county court

has, concurrent with the county court, the probate jurisdiction provided by

general law for county courts.

      (e)       In a county that has a statutory probate court, a statutory

probate court is the only county court created by statute with probate

jurisdiction.




                                      5
              (f)      A statutory county court does not have the jurisdiction of a

      statutory probate court granted statutory probate courts by the Texas Probate

      Code.

      Section 26.043 of the Government Code specifically states civil matters in

which the County Court is without jurisdiction, as follows:

      A county court does not have jurisdiction in:

              (1) A suit to recover damages for slander or defamation of character;

              (2) A suit for the enforcement of a lien on land;

              (3) A suit in behalf of the state for escheat;

              (4) A suit for divorce;

              (5) A suit for the forfeiture of a corporate charter;

              (6) A suit for the trial of the right to property valued at $500 or more

                    and levied on under a writ of execution, sequestration, or

                    attachment;

              (7) An eminent domain case; or

              (8) A suit for the recovery of land.

      The specific statute of the Government Code which creates the Van Zandt

County Court at Law is Government Code 25.2362, which states:




                                            6
      (a)    In addition to the jurisdiction provided by Section 25.0003 and

other law, and except as limited by Subsection (b), a county court at law in

Van Zandt County has concurrent jurisdiction with the district court in:

             (1) Felony cases to:

                (A)Conduct arraignments;

                (B) Conduct pretrial hearings;

                (C) Accept guilty pleas; and

                (D)Conduct jury trials on assignment of a district judge

                   presiding in Van Zandt County and acceptance of the

                   assignment by the judge of the county court at law;

             (2) Class A and Class B misdemeanor cases;

             (3) Family law matters;

             (4) Juvenile matters;

             (5) Probate matters;

             (6) Guardianship matters; and

             (7) Appeals from the justice and municipal courts.

      (b)    A county court at law’s civil jurisdiction concurrent with the

district court in civil cases is limited to cases in which the matter in

controversy does not exceed $200,000. A county court at law does not have




                                     7
general supervisory control or appellate review of the commissioners court

or jurisdiction of:

               (1) Suits on behalf of this state to recover penalties or escheated

                  property;

               (2) Felony cases involving capital murder;

               (3) Misdemeanors involving official misconduct; or

               (4) Contested elections.

      (c)      Repealed by Acts 2011, 82nd Leg., 1st C.S., ch. 3 (H.B.79), §

4.50(a)(92).

      (d)      The judge of a county court at law shall be paid a total annual

salary set by the commissioners court at an amount that is not less $1,000

less than the total annual salary received by a district judge in the county. A

district judge’s or statutory county court judge’s total annual salary does not

include contributions and supplements paid by a county.

      (e)      Repealed by Acts 2011, 82nd Leg., 1st C.S., ch. 3 (H.B. 79) §

4.50(a)(92).

      (f)      The district clerk serves as clerk of a county court at law in

family court matters and proceedings, and the county clerk shall serve as

clerk of a county court at law in all other matters. Each clerk shall establish

a separate docket for a county court at law.


                                     8
               (g)      The official court reporter of a county court at law is entitled to

         receive a salary set by the judge of the county court at law with the approval

         of the commissioners court.

               (h)      Repealed by Acts 2011, 82nd Leg., 1st C.S., ch. 3 (H.B. 79), §

         4.50(a)(92).

               (i)      If a jury trial is requested in a case that is in a county court at

         law’s jurisdiction, the jury shall be composed of six members unless the

         constitution requires a 12-member jury.

         Added by Acts 2009, 81st Leg., ch. 1103, § 15(a), eff. Jan. 1, 2011.

         Amended by Acts 2011, 82nd Leg., ch. 773 (H.B. 1897) § 1, eff. Sept. 1,

         2011; Acts 2011, 82nd Leg., 1st C.S., ch. 3 (H.B. 79), § 4.50(a)(92), eff. Jan.

         1, 2012.

         The use of the wording that the County Court’s jurisdiction “is the

jurisdiction provided by Section 25.0003 and other law” is somewhat in artful

because it makes no reference to Section 26.043 which states in Section (8) that a

county court (constitutional) “does not have jurisdiction in a suit for recovery of

land”.     Instead, the statute clearly states that the “county curt at law’s civil

jurisdiction” is “concurrent with the district court in civil cases” which clearly

implies that the county court at law’s jurisdiction has been enhanced by its unique

statute, 25.2362.


                                              9
      Apparently the Court determined that “Ron Seale’s” petition was a suit to

recover land, although the order of dismissal states no specific reason for the

dismissal, other than “lack of jurisdiction”.

      “Ron Seale” makes no claim for recovery of land or determination of a title

issue, in his petition (1CR6). Further, his prayer states:

                                    “PRAYER FOR RELIEF

      THEREFORE, Plaintiff respectfully requests that this court:

      1.     Render a judgment declaring Defendants to have no right at law or in

             equity to the above described real property, or;

      2.     In the alternative, if this court should find that Defendants have an

             interest in the property, declaring the specific nature and value of any

             such interest of the Defendants;

      3.     That the Defendants be held to account to the estate for rents and

             profits received from the property; and

      4.     For any other relief to which the Plaintiff is entitled.”

      Perhaps the court construed the limitations of the jurisdictional statutes too

literally and too narrowly.

      Volume 16 of Texas Jurisprudence 3rd Section 94, Courts, states with respect

to suits for recovery of land and county court at law jurisdiction as follows:




                                          10
             Although county courts do not have jurisdiction of suits for the

      recovery of land or the enforcement of liens on land, (§ 92) such a court may

      exercise jurisdiction, in a proper case, when title is only incidentally

      involved. Kegans v. White, 131 S.W.2d 990 (Tex. Civ. App. Eastland 1939),

      writ refused; Galley v. Hedrick, 127 S.W.2d 978 (Tex. Civ. App. Amarillo

      1939); J.M. Huber Petroleum Co. v. Yake, 121 S.W.2d 670 (Tex. Civ. App.

      Amarillo 1938); Wilder v. Cox, 104 S.W.2d 897 (Tex. Civ. App. Austin

      1937), writ dismissed. Thus, it may have jurisdiction of an action for breach

      of warranty of title, Penney v. Woody, 147 S.W. 872 (Tex. Civ. App.

      Amarillo 1912), and an action on a note given for the purchase price of land,

      when the plaintiff does not assert any lien and is not attempting to enforce it

      on the land. Carter v. Gray, 125 Tex. 219, 81 S.W.2d 647 (Comm’n App.

      1935); Bennett v. Ross, 278 S.W. 314 (Tex. Civ. App. Amarillo 1925).

      In In re Marriage of Skarda, 345 S.W. 3rd 665 (Tex. App. Amarillo, 2011)

the Court states that:

             “County Court at law of Lubbock County had jurisdiction to

      characterize property as joint property of husband and wife in divorce

      proceeding, despite argument that husband asserted property was his

      separate real property and court lacked jurisdiction in suit for recovery of

      land; divesting of jurisdiction in suits for recovery of land only referred to


                                         11
       constitutional county courts, not statutory county courts, legislature had

       given court concurrent jurisdiction with district courts in family law cases

       and proceedings, and resolution of disputed characterization of property

       held by parties was matter incident to divorce (emphasis added).” Vernon’s

       Ann. Texas Const. Art. 5, § 1; V.T.C.A., Government Code §§ 21.009(2),

       25.003(a), (c)(1) 25.1541(a)(3), 25.1542, 26.043. In re Marriage of Skarda,

       345 S.W.3d 665 (Tex. App. Amarillo 2011).

       In the instant case “Ron Seale’s cause of action seeks purely a declaratory

judgment ruling to interpret a deed. There is no challenge to title.

       Section 37.004 of the Civil Practice and Remedies Code, relative to

declaratory relief, states:

              (a)    A person interested under a deed, will, written contract, or other

       writings constituting a contract or whose rights, status, or other legal

       relations are affected by a statute, municipal ordinance, contract, or franchise

       may have determined any question of construction or validity arising under

       the instrument, statute, ordinance, contract, or franchise and obtain a

       declaration of rights, status, or other legal relations thereunder.

              (b)    A contract may be construed either before or after there has

       been a breach.




                                           12
              (c)   Notwithstanding Section 22.001, Property Code, a person

      described by Subsection (a) may obtain a determination under this chapter

      when the sole issue concerning title to real property is the determination of

      the proper boundary line between adjoining properties. Acts 1985, 69 th Leg.,

      ch. 959, § 1, eff. Sept. 1, 1985. Amended by Acts 2007, 80th Leg., ch. 305, §

      1, eff. June 15, 2007.

      A declaratory judgment action does not “enlarge a trial court’s jurisdiction,

and a litigant’s request for declaratory relief does not confer jurisdiction on a court

or change a suit’s underlying nature.” City of Dallas v. Brown (App. 5 Dist. 2012)

373 S.W.3d 204, rehearing overruled, review denied; Texas Dept. of Transp. v.

Sefzik (Sup. 2011) 355 S.W.3d 618; City of Dallas v. Albert (Sup. 2011) 354
S.W.3d 368.

      “Ron Seale” clearly falls within the ambit of declaratory relief. He is a

person “interested under a deed”, as an heir and as representative of the Lavinia

Seale (spouse of Angus Seale) Estate.

      However, such a request for interpretation is not for “recovery of land”.

      Jurisdiction of Declaratory Relief is not limited. “Ron Seale” was entitled to

have the Van Zandt County Court at Law interpret and determine the validity of

the deed and accordingly its proportionate interest owners.




                                          13
      It is clear that the County Court at Law cannot determine title, but it is not

limited in construing and interpreting instruments, wills and deeds.

                                  CONCLUSION

      Appellees are entitled to declaratory relief as a matter of law on their cause

of action because the Van Zandt County Court at Law does have jurisdiction

“concurrent with the District Court” where the interpretation of a deed by an

interested party is sought.

              STATEMENT REGARDING ORAL ARGUMENT
                (38.1(e) of the Rules of Appellate Procedure)

      This case has little or no dispute concerning the facts. It hinges entirely

upon an interpretation of a statute (Government Code 25.0003, 25.2362, 26.043)

and its impact.

      The Appellant is not requesting oral argument.

                                     PRAYER

       Appellant prays that the trial court’s order of dismissal be reversed, that the

cause be remanded, and that the costs of court, both trial and appellate, be assessed

against Appellees.




                                         14
Respectfully submitted,

RAY & THATCHER, ATTORNEYS AT LAW, PC



/s/ Richard L. Ray
RICHARD L. RAY
State Bar No. 16606300
VICTORIA RAY THATCHER
State Bar No. 24054462
300 South Trade Days Blvd.
Canton, Texas 75103
903-567-2051
903-567-6998 (fax)
rlray@rayandthatcher.com
ATTORNEYS FOR APPELLANTS




           15
                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellants’

Appellate Brief has been mailed via U.S. First Class Mail, on this the 1st day of May,

2015, to the following counsel of record:

      John F. (Jack) Walker, III
      Martin Walker, P.C.
      The Arcadia Theater
      121 N. Spring Avenue
      Tyler, Texas 75702.




                                             /s/ Richard L. Ray
                                             RICHARD L. RAY




                                            16
                     CERTIFICATE OF COMPLIANCE

      Relying on the word count function in the word processing software

used to produce this document, I certify that the number of words in this

Appellees’ Appellate Brief (including any caption, identity of parties and

counsel, statement regarding oral argument, table of contents, index of

authorities, statement of the case, statement of issues presented, statement

of jurisdiction, statement of procedural history, signature, proof of service,

certification, certificate of compliance, and appendix) is 3,980 .




                                       /s/ Richard L. Ray_________
                                       RICHARD L. RAY




                                      17
                        APPENDIX

DESCRIPTION                               EXHIBIT NUMBER

  1. Order (of Dismissal for Lack of Jurisdiction)
     (12/16/14)………………………..………………………….…”A”


  2. Tx. Gov’t. Code § 25.0003……………….……………..……..”B”


  3. Tx. Gov’t Code § 25.2362…………….……………………….”C”


  4. Tx. Gov’t Code § 26.043………………………………………”D”




                            18
                                     EXHIBIT "A"
(                                         CAUSE NO. CV04637                   FIJ Fn   FOR RECORn
                                                                            20140£CI6 PMJ: 21
     RON SEALE, Individually and as the           §       .COUNTY COURT AT LAW
     Representative ofthe Estate of                                     CHARUJTTf fll rDSt
     CLARA LAVINIA SEALE
                                                  §
                                                  §
                                                                                                co:.;,
                                                                     COUNTY Gt[P,K, \'All z.iJiar
            Plaintiff                             §                        BY--~----- 0£P
                                                  §
    vs.                                          §        OF
                                                 §
    HORACE TRUETT SEALE and wife,                §
    NAN SEALE,                                   §
         Defendants                              §        VANZANDT COUNTY, TEXAS


                                                ORD:ER

            On November 20, 2014, the Comt heard the Defendants' Motion to Dismiss for Lack of

    Jurisdiction. All patties were represented by counsel.

           Having considered the motion, Plaintiff's response, the arguments of counsel, and the

    applicable law, the Court concludes that it lacks jurisdiction over the Plaintiff's claims. It ls

    therefore ORDERED that Defendants' Motion to Dismiss for Lack of Jul'isdiction is hereby

    GRANTED.



           SIGNED AND ENTERED on this the
                                                     /~'/4day of December, 2014.


                                                  /20Mlll~nt~.t/
                                               HONORAaLERANDALL.McDONALD
                                               JUDGE PRESIDING




(
                             EXHIBIT "B"
                         TEXAS GOVERNMENT CODE
                         TITLE 2, JUUDICIAL BRANCH
                            SUBTITLE A. COURTS

Section. 25.0003. JURISDICTION

               (a)     A statutory county court has jurisdiction over all causes
       and proceedings, civil and criminal, original and appellate, prescribed
       by law for county courts.
              (b) A statutory county court does not have jurisdiction over
       causes and proceedings concerning roads, bridges, and public
       highways and the general administration of county business that is
       within the jurisdiction of the commissioners court of each county.
              (c)     In addition to other jurisdiction provided by law, a
       statutory county court exercising civil jurisdiction concurrent with the
       constitutional jurisdiction of the county court has concurrent
      jurisdiction with the district court in:
              (!)Civil cases in which the matter in controversy exceeds $500
                   but does not exceed $200,000, excluding interest, statutory
                   or punitive damages and penalties, and attorney's fees and
                   costs, as alleged on the face of the petition; and
              (2)Appels of final rulings and decisions of the division of
                   workers' compensation of the Texas Department of
                   Insurance regarding workers' compensation claims,
                   regardless of the amount in controversy.
              (d) Except as provided by Subsection (e), a statutory county
      court has, concurrent with the county court, the probate jurisdiction
      provided by general law for county courts.
              (e)     In a county that has a statutory probate court, a statutory
      probate court is the only county court created by statute with probate
      jurisdiction.
             (f)      A statutory county court does not have the jurisdiction of
      a statutory probate court granted statutory probate courts by the Texas
      Probate Code.
      Section 26.043 of the Government Code specifically states civil
matters in which the County Court is without jurisdiction, as follows:
      A county court does not have jurisdiction in:
             (l)A suit to recover damages for slander or defamation of
                  character;
             (2)A suit for the enforcement of a lien on land;
             (3) A suit in behalf of the state for escheat;
             (4)A suit for divorce;
    (5) A suit for the forfeiture of a corporate charter;
    (6)A suit for the trial of the right to property valued at $500 or
        more and levied on under a writ of execution, sequestration,
        or attachment;
    (7) An eminent domain case; or
    (8)A suit for the recovery ofland.




2
                          EXHIBIT "C"
                       TEXAS GOVERNMENT CODE
                       TITLE 2, JUUDICIAL BRANCH
                          SUBTITLE A. COURTS

Section. 25.2362. VANZANDT COUNTY COURT AT LAW PROVISIONS

             (a) In addition to the jurisdiction provided by Section
      25.0003 and other law, and except as limited by Subsection (b), a
      county court at law in VanZandt County has concurrent jurisdiction
      with the district court in:
                    (!)Felony cases to:
                        (A)Conduct arraignments;
                       (B)Conduct pretrial hearings;
                       (C)Accept guilty pleas; and
                       (D)Conduct jury trials on assignment of a district
                           judge presiding in Van Zandt County and
                           acceptance of the assignment by the judge of the
                           county court at law;
                   (2)Class A and Class B misdemeanor cases;
                   (3)Family law matters;
                   (4) Juvenile matters;
                   (5)Probate matters;
                   (6)Guardianship matters; and
                   (?)Appeals from the justice and municipal courts.
            (b) A county court at law's civil jurisdiction concurrent with
     the district court in civil cases is limited to cases in which the matter
     in controversy does not exceed $200,000. A county court at law does
     not have general supervisory control or appellate review of the
     commissioners court or jurisdiction of:
                   (l)Suits on behalf of this state to recover penalties or
                       escheated property;
                   (2)Felony cases involving capital murder;
                   (3)Misdemeanors involving official misconduct; or
                   (4) Contested elections.
            (c)    Repealed by Acts 2011, 82"d Leg., 1st C.S., ch. 3
    (H.B.79), § 4.50(a)(92).
            (d) The judge of a county court at law shall be paid a total
    annual salary set by the commissioners court at an amount that is not
    less $1,000 less than the total annual salary received by a district
    judge in the county. A district judge's or statutory county court
    judge's total annual salary does not include contributions and
    supplements paid by a county.
            (e)    Repealed by Acts 2011, 82"d Leg., 1'1 C.S., ch. 3 (H.B.
    79) § 4.50(a)(92).
            (f)    The district clerk serves as clerk of a county court at law
    in family court matters and proceedings, and the county clerk shall
    serve as clerk of a county court at law in all other matters. Each clerk
    shall establish a separate docket for a county court at law.
            (g) The official court reporter of a county court at law is
    entitled to receive a salary set by the judge of the county court at law
    with the approval of the commissioners court.
            (h) Repealed by Acts 2011, 82nd Leg., 1'1 C.S., ch. 3 (H.B.
    79), § 4.50(a)(92).
           (i)     If a jury trial is requested in a case that is in a county
    court at law's jurisdiction, the jury shall be composed of six members
    unless the constitution requires a 12-member jury.
    Added by Acts 2009, 81'1 Leg., ch. 1103, § 15(a), ef£ Jan. 1, 2011.
    Amended by Acts 2011, 82"d Leg., ch. 773 (H.B. 1897) § 1, eff. Sept.
    1, 2011; Acts 2011, 82"d Leg., 1st C.S., ch. 3 (H.B. 79), § 4.50(a)(92),
    eff. Jan. 1, 2012.




2
                          EXHIBIT "D"
                     TEXAS GOVERNMENT CODE
                     TITLE 2, JUUDICIAL BRANCH
                  CONSTITUTIONAL COUNTY COURTS

Section. 26.043. CIVIL MATTERS IN WHICH COUNTY COURT IS WITHOUT
JURISDICTION

     A county court does not have jurisdiction in:
          (l)A suit to recover damages for slander or defamation of
              character;
          (2)A suit for the enforcement of a lien on land;
          (3)A suit in behalf of the state for escheat;
          (4) A suit for divorce;
          (5)A suit for the forfeiture of a corporate charter;
          (6)A suit for the trial of the right to property valued at $500 or
              more and levied on under a writ of execution, sequestration,
              or attachment;
          (7) An eminent domain case; or
          (8) A suit for the recovery of land.